ACCEPTED
                                                                                               03-14-00138-CR
                                                                                                       3689611
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                           1/7/2015 6:15:29 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                  NO. 03-14-00138-CR

STATE OF TEXAS                               §                                      IN THE
                                                                             FILED IN
                                             §                        3rd COURT OF APPEALS
VS .                                         §                            AUSTIN,
                                                                            THIRDTEXAS
                                                                                     COURT
                                             §                        1/7/2015 6:15:29 PM
LARRY DEWAYNE GARRETT                        §                          JEFFREY   D. KYLE
                                                                             OF APPEALS
                                                                              Clerk


              MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        COMES NOW LARRY DEWAYNE GARRETT, Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file Appellant's
brief, pursuant to Rule 38.6(d) , in compliance with Ru le 10.5(b), of the Texas Rules of
Appellate Procedure, and for good ca use shows the following :

      1.    This case is on appeal from the County Court at Law Number 2&3 of Bell
County, Texas.

    2.    The case below was styled the State of Texas vs. LARRY DEWA YNE
GARRETT, and was numbered 2C1307176 .

       3.     Appellant was convicted of Violation of Protective Order.

       4.     Notice of appeal was given on March 6, 2014 .

      6.     The clerk's record was filed on April16 , 2014; the reporter's record was filed
on August 26 , 2014

       7.     The appellate brief is presently due on January 5, 2015 .

        8.      Appellant requests an extension of time of 100 days from the original due
date; i.e. until April 15, 2015

      9.      Previous extensions have been requested or granted for the filing of
Appellant's brief in this cause .

       10.    Defendant is not currently incarcerated .

       11 .   Appellant relies on the following facts as good cause for the requested
extension:

       Counsel for Appellant is conducting a supplemental investigation into the facts and
law surrounding the case. The complete reporte r's record in this case has not been filed as
of January 5, 2015. The record should be filed soon , as a resu lt, counsel has not had an
opp ortunity to adequately review the record from the cou rt below and prepare a completed
brief, though counsel has begun the process and expects to be completed with Appellant's
brief very soon .

       WHEREFORE , PREMISES CONSIDERED, Appellant prays that th is Court grant
this Motion To Extend Time to File Appellant's Brief, and for such other and further relief as
the Court may deem appropriate.
                                         Respectfully submitted ,

                                           THE LAW OFFICES OF
                                           MICHAEL F. W HITE, P.C.
                                           100 Kasberg Drive Suite A
                                           Temple, TX 76502
                                           Tel : (2 54) 770-3388
                                           Fax: (254) 770-0883


                                           By·~
                                              : ~====~==~---------­
                                               Michael F. White
                                               State Bar No. 00785231
                                               lawyer@vvm .com

                                 CERTIFICATE OF SERVICE
       This is to certify that on January 7, 2015, a true and correct copy of the above and
foregoing document was served on the County Attorney, Bell County, Texas



                                             Michael F. White




                                                                                             ..,
STATE OF TEXAS                          §
                                        §
COU NTY OF BELL                         §

                                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared Jeffrey D.
Parker, who after being duly sworn stated :

           "I am the attorney for the appellant in the above numbered and entitled
           cause. I have read the foregoing Motion To Extend Time to File Appellant's
           Brief and swear that all of the allegations of fact conta ined therein are true
           and correct. "

                                                   r---- --
                                                    Michael F. White
                                                    Affiant

                                                                       ,- 715
      SUBSCRIBED AND SWORN TO BEFORE ME on , to certify which witness my
hand and seal of office.

    t        .........
                                                    ti!JJ LLILLl>sJ aJtL /{VltlUfitgV(_/
    (! J(:t__;   ~\ DANIELLE DIANE KNEESE-BURGAN     Notary Public, State of Texas
     ' ..~ _:' ~ MY COMMISSION EXPIRES
        ·· .:,....
                 ;;·~r
     L..- .•cr:;....
                            July 1st 201s




                                                                                             ..,
                                                                                             _)